As filed with the Securities and Exchange Commission on November 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Underlying Funds Trust Event Driven Schedule of Investments September 30, 2014 (Unaudited) COMMON STOCKS - 87.9% Shares Value Aerospace & Defense - 0.1% Astronics Corp. (a) $ Air Freight & Logistics - 0.2% Air Transport Services Group, Inc. (a) Airlines - 2.2% American Airlines Group, Inc. Delta Air Lines, Inc. United Continental Holdings, Inc. (a) Total Airlines Auto Components - 4.7% American Axle & Manufacturing Holdings, Inc. (a) Cooper Tire & Rubber Co. Jason Industries, Inc. (a) Martinrea International, Inc. (a) The Goodyear Tire & Rubber Co. TRW Automotive Holdings Corp. (a) Total Auto Components Automobiles - 0.9% General Motors Co. Banks - 2.3% Bank Kentucky Financial Corp. Bank of America Corp. Blue Hills Bancorp, Inc. (a) CIT Group, Inc. Sterling Bancorp Total Banks Beverages - 1.5% Molson Coors Brewing Co. PepsiCo, Inc. Total Beverages Biotechnology - 0.0% Ambit Biosciences Corp. (a) Liposcience, Inc. (a) QLT,Inc. (a) Total Biotechnology Building Products - 0.1% Owens Corning Capital Markets - 0.0% SWS Group, Inc. (a) Chemicals - 11.2% Advanced Emissions Solutions, Inc.(a) Auriga Industries (a) Ferro Corp. (a) Impreglon AG Innophos Holdings, Inc. Kraton Performance Polymers, Inc. (a) Methanex Corp. OCI Partners LP OM Group, Inc. Orion Engineered Carbons SA (a) Rockwood Holdings, Inc. Sensient Technologies Corp. Sigma-Aldrich Corp. Trinseo SA (a) Total Chemicals Commercial Services & Supplies - 1.8% Performant Financial Corp. (a) Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment - 0.0% Riverbed Technology, Inc. (a) Construction & Engineering - 0.9% Badger Daylighting Ltd.(a) Balfour Beatty PLC Foster Wheeler AG Pike ElectricCorp. (a) URS Corp. Total Construction & Engineering Construction Materials - 1.3% Cemex SAB de CV - ADR (a) Vulcan Materials Co. Total Construction Materials Consumer Finance - 0.4% Nelnet, Inc. Containers & Packaging - 5.8% Berry Plastics Group, Inc.(a) DS Smith PLC Graphic Packaging HoldingCo. (a) Intertape Polymer Group, Inc. (a) Total Containers & Packaging Diversified Consumer Services - 0.8% Enercare, Inc.- RCT (a) Enercare, Inc. (a) Total Diversified Consumer Services Diversified Financial Services - 0.3% Nomad Holdings Ltd.(a) Pohjola Bank PLC Total Diversified Financial Services Diversified Telecommunication Services - 2.2% BCE, Inc. Enventis Corp. Jazztel PLC (a) Tw Telecom, Inc. (a) Vivendi SA Ziggo NV (a) Total Diversified Telecommunication Services Electric Utilities - 0.2% Iberdrola SA 9 64 Pepco Holdings, Inc. Total Electric Utilities Electronic Equipment, Instruments & Components - 0.6% Measurement Specialties, Inc. (a) OSI Systems, Inc. (a) Vacon Viasystems Group, Inc. (a) Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 1.9% Bolt Technology Corp. Dresser-Rand Group,Inc. (a) Hercules Offshore, Inc. (a) North American Energy Partners, Inc. Ocean Yield ASA Total Energy Equipment & Services Food & Staples Retailing - 0.4% Safeway, Inc. Food Products - 0.2% Annie's, Inc. (a) Cermaq ASA GrainCorp Ltd. Pinnacle Foods, Inc. Warrnambool Cheese & Butter Factory Co. Holding Ltd.(a) Total Food Products Health Care Equipment & Supplies - 1.1% Alere, Inc. (a) Covidien PLC Human Touch Common Stock (Acquired 8/12/2009 through 10/01/2013, Cost $97,925)(a)(b)(e) ICU Medical, Inc. (a) Medical Action Industries, Inc. (a) Nobel Biocare Holding AG Smith & Nephew PLC - ADR Symmetry Medical, Inc. (a) Total Health Care Equipment & Supplies Health Care Providers & Services - 0.0% Gentiva Health Services, Inc. (a) Hotels, Restaurants & Leisure - 11.1% Bally Technologies, Inc. (a) Belmond Ltd. (a) Churchill Downs, Inc. ClubCorp Holdings, Inc. Diamond Resorts International, Inc. (a) Einstein Noah Restaurant Group,Inc. Eldorado Resorts, Inc. (a) Imvescor Restaurant Group (a) International Game Technology Marriott International, Inc. 1 70 Multimedia Games Holding Co., Inc. (a) Starbucks Coffee Japan Ltd. Tim Hortons, Inc. Tim Hortons, Inc. (a) Town Sports International Holdings, Inc. Vail Resorts, Inc. Total Hotels, Restaurants & Leisure Household Durables - 1.5% Blyth, Inc. Cobra Electronics Corp (a) Indesit Company (a) Nobility Homes, Inc. (a) WCI Communities, Inc. (a) Total Household Durables Household Products - 0.6% Central Garden and Pet Co. (a) Independent Power and Renewable Electricity Producers - 0.8% Atlantic Power Corp. Greenko Group Plc (a) Mytrah Energy Ltd. (a) Total Independent Power and Renewable Electricity Producers Insurance - 1.3% Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. MBIA, Inc. (a) National Interstate Corp. Nationale Suisse Pethealth, Inc. (a) Protective Life Corp. Total Insurance Internet Software & Services - 0.2% Autobytel, Inc. (a) Conversant, Inc.(a) Move, Inc. (a) Rackspace Hosting, Inc. (a) Total Internet Software & Services IT Services - 0.0% Bull (a) Machinery - 1.2% CNH Industrial NV Wabash National Corp. (a) Total Machinery Marine - 0.7% Stolt-Nielsen Ltd. Ultrapetrol Bahamas Ltd. (a) Total Marine Media - 3.4% Carmike Cinemas, Inc. (a) Comcast Corp. DIRECTV (a) DISH Network Corp. (a) LIN Media LLC (a) Loral Space & Communications, Inc. (a) PubliGroupe AG Salem Communications Corp. - Class A Time Warner Cable, Inc. Tribune Media Co. (a) Total Media Metals & Mining - 1.7% Camino Minerals Corp. (a) 12 Cayden Resources, Inc. (a) Papillon Resources Ltd.(a) Primero Mining Corp. (a) Suncoke Energy Partners L P SunCoke Energy, Inc. (a) TimkenSteel Corp. Total Metals & Mining Multiline Retail - 0.0% Family Dollar Stores, Inc. Multi-Utilities - 0.0% Integrys Energy Group,Inc. Oil, Gas & Consumable Fuels - 6.6% Alvopetro Energy Ltd.(a) Athlon Energy, Inc. (a) Atlas Energy LP BW LPG Ltd. Energy Transfer Partners LP 0 7 Gulf Coast Ultra Deep Royalty Trust (a) Hallador Energy Company Kinder Morgan Energy Partners LP Kodiak Oil & Gas Corp. (a) Occidental Petroleum Corp. Penn West Petroleum Ltd.(a) Penn West Petroleum Ltd. Rock Energy, Inc. (a) SemGroup Corp. TransCanada Corp. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.5% Ainsworth Lumber Co Ltd.(a) Wausau Paper Corp. Western Forest Products, Inc. (a) Total Paper & Forest Products Pharmaceuticals - 0.6% Allergan, Inc. AstraZeneca PLC - ADR Auxilium Pharmaceuticals, Inc. (a) Shire PLC - ADR Taro Pharmaceutical Industries Ltd.(a) Total Pharmaceuticals Real Estate Investment Trusts (REITs) - 0.4% Ares Commercial Real Estate Corp. Colony Financial, Inc. Glimcher Realty Trust Healthlease Properties Real (a) Partners Real Estate Investm (a) Starwood Waypoint Residentl Tr Com Shs Trade Street Residential, Inc. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 2.8% Huntingdon Capital Corp. (a) RE/MAX Holdings, Inc. Total Real Estate Management & Development Road & Rail - 3.4% AMERCO Contrans Group Inc.- Class A (a) Con-way, Inc. Quality Distribution, Inc. (a) Swift Transportation Co. (a) Total Road & Rail Semiconductors & Semiconductor Equipment - 3.1% International Rectifier Corp. (a) Micron Technology, Inc. (a) OmniVision Technologies, Inc. (a) Peregrine Semiconductor Corp Com (a) SunEdison Semiconductor Ltd.(a) Xcerra Corp. (a) Total Semiconductors & Semiconductor Equipment Software - 2.0% CDK Global, Inc. (a) Compuware Corp. Concur Technologies, Inc. (a) Ebix, Inc. Microsoft Corp. TIBCO Software, Inc. (a) Total Software Specialty Retail - 1.4% Barnes & Noble, Inc. (a) Chico's FAS, Inc. Murphy USA, Inc. (a) Office Depot, Inc. (a) Total Specialty Retail Thrifts & Mortgage Finance - 0.5% Clifton Bancorp, Inc. Hudson City Bancorp, Inc. Kearny Financial Corp. (a) Ocwen Financial Corp. (a) TF Financial Corp. Waterstone Finl Inc.Md Total Thrifts & Mortgage Finance Tobacco - 0.1% Lorillard, Inc. Trading Companies & Distributors - 1.2% NOW, Inc. (a) Transportation Infrastructure - 0.7% Macquarie Infrastructure Co. LLC Wireless Telecommunication Services - 0.1% T-Mobile US, Inc. (a) TOTAL COMMON STOCKS (Cost $224,764,256) $ PREFERRED STOCKS - 0.0% Health Care Equipment & Supplies- 0.0% Human Touch Series B, 0.000% (Acquired 08/12/2009 through 10/01/2013, Cost $195,800) (a)(b)(e) Thrifts & Mortgage Finance - 0.0% Federal Home Loan Mortgage Corp., 5.100% (a) Federal Home Loan Mortgage Corp., 6.550% (a) Total Thrifts & Mortgage Finance TOTAL PREFERRED STOCKS (Cost $268,199) $ Principal Amount CONVERTIBLE BONDS - 0.3% Consumer Finance - 0.3% Atlanticus Holdings Corp. 5.875%, 11/30/2035 $ TOTAL CONVERTIBLE BONDS (Cost $819,216) $ CORPORATE BONDS - 5.3% Hotels, Restaurants & Leisure - 1.1% Caesar's Entertainment Resort Properties LLC 11.000%, 10/01/2021 (Acquired 02/24/2014 through 04/17/2014, Cost $3,265,585) (c) Household Products - 0.4% Reynolds Group Issuer, Inc./Reynold's Group Issuer LLC 9.875%, 08/15/2019 Metals & Mining - 0.0% Aleris International, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (b)(e)(f) Oil, Gas & Consumable Fuels - 1.7% Endeavour International Corp. 12.000%, 03/01/2018 (Acquired 06/12/2014, Cost $561,787) (f) NGPL PipeCo LLC 7.768%, 12/15/2037 (Acquired 02/05/2014 through 06/04/2014, Cost $2,718,494) (c) 7.119%, 12/15/2017 (Acquired 07/18/2014, Cost $1,333,974) (c) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.4% Millar Western Forest Products Ltd. 8.500%, 04/01/2021 Verso Paper Holdings LLC / Verso Paper, Inc. 11.750%, 01/15/2019 11.375%, 08/01/2016 Total Paper & Forest Products Specialty Retail - 0.7% Toys R Us, Inc. 7.375%, 09/01/2016 (Acquired 06/12/2014, Cost $1,841,585) (c) TOTAL CORPORATE BONDS (Cost $14,353,311) $ FOREIGN GOVERNMENT AGENCY ISSUES - 0.7% Containers & Packaging - 0.7% Ardagh Finance Holdings SA 8.625%, 06/15/2019 (Acquired 06/05/2014, Cost $2,044,681) (c) TOTAL FOREIGN GOVERNMENT AGENCY ISSUES (Cost $2,044,681) $ MUNICIPAL BONDS - 0.0% Commonwealth of Puerto Rico 4.750%, 07/01/2031 5.000%, 07/01/2041 5.125%, 07/01/2031 5.125%, 07/01/2037 TOTAL MUNICIPAL BONDS (Cost $26,492) $ BANK LOANS - 0.5% Transtar Industries 2nd Lien 10.000%, 10/09/2019 (d) TOTAL BANK LOANS (Cost $1,311,700) $ ESCROW NOTES - 0.0% AMR Corp. (a)(b) 0 General Motors Co. (a)(b) 0 General Motors Co. (a)(b) 0 General Motors Co. (a)(b) 0 Lear Corp. (a)(b) Six Flags Entertainment Corp. (a)(b) 0 Smurfit-Stone Container Corp. (a)(b) 0 TOTAL ESCROW NOTES (Cost $0) $ CLOSED END FUNDS - 0.9% Shares Invesco Senior Income Trust TOTAL CLOSED END FUNDS (Cost $2,656,420) $ RIGHTS - 0.1% American Medical Alert Corp. (a)(b) ArthroCare Corp. (a)(b) Chelsea Therapeutics International Ltd. (a)(b) Clinical Data, Inc. (a)(b) Contra Teva Pharmaceuticals (a)(b) Cubist Pharmaceuticals, Inc. (a) Furiex Pharmaceuticals, Inc. (a) Gerber Scientific, Inc. (a)(b) 0 Leap Wireless International, Inc. (a)(b) Omthera Pharmaceuticals (a)(b) 60 Trius Therapeutics, Inc. (a)(b) TOTAL RIGHTS (Cost $10,583) $ WARRANTS - 0.3% Alpha Bank AE Expiration December 2017, Exercise Price: $0.45(a) Hudbay Minerals-cw 18 Warrants Expiration July 2018, Exercise Price: $15.00 (a) Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) Jason Industries, Inc. Expiration June 2019, Exercise Price:(a) Lear Corp. Expiration November 2014, Exercise Price: $0.05 (a) 75 Nomad Holdings Ltd. Expiration April 2017, Exercise Price: $11.50 (a) TOTAL WARRANTS (Cost $656,454) $ PURCHASED OPTIONS - 0.3% (a) Contracts Call Options - 0.1% Bank of America Corp. Expiration December 2014, Exercise Price: $17.00 ClubCorp Holdings, Inc. Expiration March 2015, Exercise Price: $20.00 92 Expiration December 2014, Exercise Price: $20.00 Innophos Holdings, Inc. Expiration December 2014, Exercise Price: $50.00 37 Expiration December 2014, Exercise Price: $65.00 38 Occidental Petroleum Corp. Expiration January 2015, Exercise Price: $100.00 Expiration January 2015, Exercise Price: $105.00 PepsiCo, Inc. Expiration: October 2014, Exercise Price: $96.00 81 Expiration: October 2014, Exercise Price: $97.00 Talisman Energy, Inc. Expiration October 2014, Exercise Price: $11.00 Total Call Options Put Options - 0.2% SPDR S&P rust Expiration October 2014, Exercise Price: $195.00 Expiration October 2014, Exercise Price: $196.00 Expiration October 2014, Exercise Price: $197.00 Expiration October 2014, Exercise Price: $198.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $718,179) $ MONEY MARKET FUNDS - 10.1% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class 0.05% (d) TOTAL MONEY MARKET FUNDS (Cost $27,711,756) Total Investments (Cost $275,341,247) - 106.5% Liabilities in Excess of Other Assets - (6.5)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing. (b) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining thevalue of investments). At September 30, 2014, the market value of these securities total $270,095 which represents 0.1% of total net assets. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At September 30, 2014, the market value of these securities total $11,323,963 which represents 4.1% of total net assets. (d) Variable Rate Security.The rate shown represents the rate at September 30, 2014. (e) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At September 30, 2014, the market value of these securities total $48,876 which represents 0.0% of total net assets. (f) Default or other conditions exist and security is not presently accruing income. Underlying Funds Trust Event Driven Securities Sold Short September 30, 2014 (Unaudited) COMMON STOCKS - 10.6% Shares Value Air Freight & Logistics - 0.1% C.H. Robinson Worldwide, Inc. $ Beverages - 0.3% Coca-Cola Co. Capital Markets - 0.4% AGF Management Ltd. Ashmore Group PLC KCG Holdings, Inc. Total Capital Markets Chemicals - 0.4% Rayonier Advanced Materials, Inc. Communications Equipment - 0.5% Pace PLC Ubiquiti Networks, Inc. Total Communications Equipment Construction & Engineering - 0.1% FLSmidth & Co. A/S Containers & Packaging - 0.3% Bemis Co., Inc. Diversified Consumer Services - 0.0% Regis Corp. Diversified Telecommunication Services - 0.2% Level 3 Communications, Inc Energy Equipment & Services - 0.1% Aspen Aerogels, Inc. Food & Staples Retailing - 0.5% SUPERVALU, Inc. Health Care Equipment & Supplies - 0.1% Medtronic, Inc. PhotoMedex, Inc. Total Health Care Equipment & Supplies Health Care Providers & Services - 0.0% Bio-Reference Laboratories Inc Hotels, Restaurants & Leisure - 0.2% Burger King Worldwide, Inc Life Time Fitness, Inc. Total Hotels, Restaurants & Leisure Household Durables - 0.7% Garmin Ltd. Insurance - 0.6% Everest Re Group Ltd. Internet Software & Services - 0.3% Zillow, Inc. IT Services - 0.9% CGI Group, Inc. Heartland Payment Systems, Inc. Higher One Holdings, Inc. Total IT Services Machinery - 0.7% Caterpillar, Inc. CNH Industrial NV Deere & Co. Total Machinery Media - 0.1% Comcast Corp. Metals & Mining - 0.3% Cliffs Natural Resources, Inc. Primero Mining Corp. Total Metals & Mining Multiline Retail - 0.5% J.C. Penney Co., Inc. Multi-Utilities - 0.4% Consolidated Edison, Inc Oil, Gas & Consumable Fuels - 0.7% DeeThree Exploration Ltd. Kinder Morgan Management LLC Shs Talisman Energy, Inc. Ultra Petroleum Corp. Whiting Petroleum Corp. Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.4% Louisiana-Pacific Corp. Road & Rail - 0.1% Hertz Global Holdings, Inc. Software - 0.2% Rosetta Stone, Inc. Specialty Retail - 1.1% GameStop Corp. Select Comfort Corp. Total Specialty Retail Tobacco - 0.0% Reynolds American, Inc Trading Companies & Distributors - 0.4% Veritiv Corp. TOTAL COMMON STOCKS (Proceeds $29,544,112) $ EXCHANGE TRADED FUNDS - 20.5% Energy Select Sector SPDR Fund Industrial Select Sector SPDR Fund iShares 20+ Year Treasury Bond ETF iShares MSCI Emerging Markets ETF iShares MSCI United Kingdom ETF iShares Russell 2000 ETF iShares US Real Estate ETF SPDR Barclays Capital High Yield Bond ETF SPDR KBW Regional Banking ETF SPDR S&P rust SPDR S&P Oil & Gas Exploration & Production ETF United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $57,989,870) $ Value CORPORATE BONDS - 3.1% Food Products - 0.7% Hormel Foods Corp. 4.125%, 04/15/2021 $ Metals & Mining - 0.2% Cliffs Natural Resources, Inc. 6.250%, 10/01/2040 Multiline Retail - 1.1% Sears Holdings Corp. 6.625%, 10/15/2018 Oil, Gas & Consumable Fuels - 1.1% Hess Corp. 5.600%, 02/15/2041 TOTAL CORPORATE BONDS (Proceeds $8,654,474) $ Value FOREIGN GOVERNMENT NOTES/BONDS- 0.5% France Government Bond OAT 3.500%, 04/25/2026 EUR 899,000 TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Proceeds $1,283,228) $ Total Securities Sold Short (Proceeds $97,471,684)- 34.7% $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Options Written September 30, 2014 (Unaudited) Contracts Value CALL OPTIONS Graphic Packaging Holding Co. Expiration: October 2014, Exercise Price: $12.50 55 $ Vodafone Group Expiration: January 2015, Exercise Price: $50.00 Total Call Options PUT OPTIONS Advanced Emissions Solutions, Inc. Expiration: January 2015, Exercise Price: $17.50 20 Bank of America Corp. Expiration: December 2014, Exercise Price: $16.00 Caterpillar, Inc. Expiration: October 2014, Exercise Price: $99.00 46 ClubCorp Holdings, Inc. Expiration: December 2014, Exercise Price: $15.00 92 Expiration: December 2014, Exercise Price: $17.50 Hertz Global Holdings, Inc. Expiration: October 2014, Exercise Price: $25.50 46 Innophos Holdings, Inc. Expiration: December 2014, Exercise Price: $55.00 48 Molson Coors Brewing Co. Expiration: October 2014, Exercise Price: $67.50 92 Occidental Petroleum Corp. Expiration: January 2015, Exercise Price: $90.00 Expiration: January 2015, Exercise Price: $92.50 93 SPDR S&P Oil & Gas Exploration & Production ETF Expiration: October 2014, Exercise Price: $69.00 45 Expiration: October 2014, Exercise Price: $69.50 56 SPDR S&P rust Expiration: October 2014, Exercise Price: $189.00 Expiration: October 2014, Exercise Price: $191.00 Expiration: October 2014, Exercise Price: $193.00 91 Expiration: October 2014, Exercise Price: $193.00 Expiration: October 2014, Exercise Price: $194.00 Expiration: October 2014, Exercise Price: $194.00 Talisman Energy, Inc. Expiration: October 2014, Exercise Price: $9.00 Expiration: October 2014, Exercise Price: $10.00 Zillow, Inc. Expiration: October 2014, Exercise Price: $119.00 37 Total Put Options Total Options Written (Premiums received $467,350) $ Underlying Funds Trust Event Driven Swap Contracts September 30, 2014 (Unaudited) Maximum Upfront (Pay)/ Moody's Rating Potential Premium Unrealized Buy/Sell Receive Termination Notional of Reference Future Payment Paid Appreciation/ Counterparty Reference Entity Protection Fixed Rate Date Value Entity (Receipt) (Received) (Depreciation) CREDIT DEFAULT SWAP BUY CONTRACTS BNP Paribas Markit CDX.NA.HY.19 (a) Buy %) 12/20/2017 $ B1 $ ) $ ) $ ) Total Credit Default Swap Buy Contracts ) CREDIT DEFAULT SWAP SELL CONTRACTS BNP Paribas Markit CDX.NA.HY.19 (a) Sell % 12/20/2017 B1 Total Credit Default Swap Sell Contracts Total Credit Default Swap Contracts $ ) (a) Markit CDX North American High Yield Index The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Forward Contracts September 30, 2014 (Unaudited) Unrealized Currency U.S. $ Value Currency U.S. $ Value Appreciation Settlement Date Counterparty to be Delivered September 30, 2014 to be Received September 30, 2014 (Depreciation) 3/31/2015 BNP Paribas S.A. Canadian Dollars $ U.S. Dollars $ $ 10/27/2014 U.S. Bank Canadian Dollars U.S. Dollars 10/31/2014 BNP Paribas S.A. Canadian Dollars U.S. Dollars 12/3/2014 BNP Paribas S.A. Canadian Dollars U.S. Dollars 10/31/2014 U.S. Bank Euros U.S. Dollars 12/15/2014 U.S. Bank Euros U.S. Dollars 12/15/2014 U.S. Bank Euros U.S. Dollars ) 10/27/2014 U.S. Bank British Pounds U.S. Dollars 10/27/2014 U.S. Bank Norwegian Krone U.S. Dollars 10/31/2014 U.S. Bank Norwegian Krone U.S. Dollars $ $ $ The accompanying notes are an integral part of these financial statements. Fair values of derivative instruments on the Statement of Assets and Liabilities as of September 30, 2014 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written Options Written option contracts, at value $ Total Equity Contracts $ $ Foreign Exchange Contracts: Forward Contracts Cumulative appreciation on forward contracts * $
